36 So.3d 800 (2010)
James HAYWARD, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-3365.
District Court of Appeal of Florida, Fifth District.
May 25, 2010.
James S. Purdy, Public Defender, and Nancy Ryan, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Rebecca Roark Wall, Assistant Attorney General, Daytona Beach, for Appellee.
AFFIRMED.
*801 See State v. Watt, 946 So.2d 108 (Fla. 5th DCA 2007).
MONACO, C.J., PALMER, and JACOBUS, JJ., concur.